DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Applicant submitted an amendment to the specification on 06/11/2021 by presenting a new title. The new title is accepted.

Regarding the rejection to claim 13 under 35 U.S.C. §101, applicant amended claim 13 by excluding signal type medium. The rejection has been withdrawn. 


Allowable Subject Matter
Claims 1, 2, 4-10, 12-14 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIALONG HE/Primary Examiner, Art Unit 2659